USCA1 Opinion

	




          March 29, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1908                                   WILLIAM C. DUFFY,                                Plaintiff, Appellant,                                          v.                             AT&T NETWORK SYSTEMS, INC.,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Edward F. Harrington, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ____________________            William C. Duffy on brief pro se.            ________________            Lynn Toney Collins, Thomas E. Shirley  and Choate, Hall & Stewart,            __________________  _________________      ______________________        on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.   Plaintiff-appellant William C.  Duffy                      __________            at one time  was employed  as an engineer  by defendant  AT&T            Network Systems,  Inc. ("AT&T").   Almost six years  after he            was allegedly pressured by AT&T personnel to resign from  his            employment, he brought this  pro se diversity action alleging                                         ___ __            various tort and contract  claims arising from his employment            and resignation.   At  the close  of discovery, the  district            court  granted  AT&T's motion  for  summary  judgment on  all            claims.                        On appeal  Duffy challenges the  judgment only with            respect  to the  claims  in  counts  one  and  three  of  the            complaint. Applying a plenary standard  of review, as we must            on  appeal from  a summary judgment,  we perceive  no genuine            issue  as to any material  fact, and agree  with the district            court that  AT&T is entitled to judgment  as a matter of law.            See Griggs-Ryan v. Smith,  904 F.2d 112, 115 (1st  Cir. 1990)            ___ ___________    _____            (standard of review); see also Fed. R. Civ. P. 56(c).                                  ________                      In count one, Duffy  pleaded a claim for breach  of            an employment contract based on AT&T's personnel manuals.  He            conceded in  his deposition, however, that  AT&T had retained            the unilateral right to  modify each of the manuals  given to            him during the  course of his  employment, did not  negotiate            with him concerning the terms of the manuals, did not ask for            his assent to the terms, and that the manuals did not specify            any term of  employment.   We agree with  the district  court            that these concessions fatally undermine  Duffy's theory that            the manuals  embodied  an enforceable  contract  between  the            parties.  See Pearson v. John Hancock Mut. Life Ins. Co., 979                      ___ _______    _______________________________            F.2d  254, 256 (1st Cir. 1992), (citing Jackson v. Action for                                                    _______    __________            Boston Community  Dev., Inc.,  525 N.E.2d 411  (Mass. 1988)).            ____________________________            Although Duffy argues that his contract claim was not limited            to  the  personnel  manuals,   because  he  had  pleaded  "an            employment contract . . .  which included . . . the  terms of            the AT&T  personnel manual," he offered the district court no            facts from which a reasonable trier  might infer the elements            essential to formation of a contract under any theory.                      As did the district  court, we decline to entertain            Duffy's  argument  that  count  one should  be  construed  to            include  a claim for breach of an alleged contract to provide            unemployment  benefits.   This argument  was offered  for the            __            first time  at the  summary judgment  hearing.  The  district            court  did not  abuse its  discretion in  rejecting it  as an            untimely attempt to amend the pleadings.  Arguments not fully            developed in the  lower court  are deemed  waived on  appeal.            Ryan v. Royal Ins. Co., 916 F.2d 731, 734 (1st Cir. 1990).            ____    ______________                      Lastly, we see  no error in the  dismissal of count            three  of the  complaint, which attempted  to assert  a civil            claim for violation of the state's personnel records statute,            Mass. Gen. L. ch. 149,   52C.  The statute does not expressly            provide a civil  remedy for the specific violation alleged --                                         -3-            denial of access to personnel records -- and Duffy offered no            reasoned support below for judicial creation of the suggested            remedy.  He  now attempts  to expand count  three to  include            other  alleged wrongdoing  of  an uncertain  nature which  he            construes as coming within the statute's express civil remedy            provision.   Again, however, as  this argument was  not fully            developed below, it is deemed waived on appeal.  Id.                                                             ___                      Affirmed.                      ________                                         -4-